                Case 5:20-cr-00048-JGB Document 33 Filed 10/05/20 Page 1 of 5 Page ID #:123
                                                        United States District Court
                                                        Central District of California


UNITED STATES OF AMERICA vs.                                                Docket No.             EDCR20-00048-JGB

             JUAN MANUEL BAUTISTA-
Defendant    NAVARRO                                                        Social Security No. 5           3    6     2
      Manuel Batista Navarro; Juan Manuel Bautista;
                                                                            (Last 4 digits)
akas: Juan Manuel Batista

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER


                                                                                                                     MONTH   DAY   YEAR
           In the presence of the attorney for the government, the defendant appeared in person on this date.        Sept.   10    2020


 COUNSEL                                                                  Rebecca Abel, DFPD
                                                                             (Name of Counsel)

     PLEA             x GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO              NOT
                                                                                                                CONTENDERE          GUILTY
                      There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
  FINDING
                      Illegal Alien Found in the United States Following Deportation in violation of 8 U.S.C. §§ 1326(a),
                      (b)(2).

JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no
AND PROB/ sufficient cause to the contrary was shown, or appeared to the Court, the Court adjudged the defendant
  COMM
  ORDER   guilty as charged and convicted and ordered that: Pursuant to the Sentencing Reform Act of 1984, it is
                      the judgment of the Court that the defendant Juan Manuel Bautista-Navarro is hereby committed
                      to the custody of the Bureau of Prisons to be imprisoned for a term of TIME SERVED.
                      (Forthwith release was ordered).

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately.
Any unpaid balance shall be paid at $25 per quarter, and pursuant to the Bureau of Prisons’ Inmate Financial
Responsibility Program.

Pursuant to Section 5E1.2(e) of the Guidelines, all fines are waived as it is found that the defendant does not have the
ability to pay a fine.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three (3)
years under the following terms and conditions:

    1. The defendant shall comply with the rules and regulations of the U.S. Probation and Pretrial Services Office
       and General Order 318, as amended by General Order 20-04, excluding Condition 14 in Section I of that
       Order, and including, but not limited to, the condition that defendant shall not commit another federal, state
       or local crime;

    2. The defendant shall refrain from any unlawful use of a controlled substance. As directed by the Probation
       Officer, the defendant shall submit to one drug test within 15 days of release from imprisonment and at least
       two periodic drug tests thereafter, not to exceed eight tests per month as directed by the Probation Officer;

CR-104 (docx 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                              Page 1 of 5
                Case 5:20-cr-00048-JGB Document 33 Filed 10/05/20 Page 2 of 5 Page ID #:124

USA vs.     JUAN MANUEL BAUTISTA-NAVARRO                                    Docket No.:       EDCR20-00048-JGB

    3. The defendant shall comply with the immigration rules and regulations of the United States, and when deported
       from this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is
       not required to report to the Probation Office while residing outside of the United States; however, within 72
       hours of release from any custody or any reentry to the United States during the period of Court-ordered
       supervision, the defendant shall report for instructions to the U. S. Probation Office located at the United States
       Courthouse, 312 North Spring Street, Suite 600, Los Angeles, California 90012;

    4. The defendant shall not obtain or possess any driver's license, Social Security number, birth certificate, passport
       or any other form of identification in any name, other than the defendant's true legal name without the prior
       written approval of the Probation Officer; nor shall the defendant use, for any purpose or in any manner, any
       name other than his true legal name;

    5. The defendant shall cooperate in the collection of a DNA sample from the defendant.

The defendant is informed of his right to appeal.


In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions
of Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
supervision period.




           October 5, 2020
           Date                                                  Jesus G. Bernal, U. S. District Judge

It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.


                                                                 Clerk, U.S. District Court




           October 5, 2002                                 By
           Filed Date                                            Maynor Galvez, Deputy Clerk




CR-104 (docx 10/18)                            JUDGMENT & PROBATION/COMMITMENT ORDER                                                  Page 2 of 5
                Case 5:20-cr-00048-JGB Document 33 Filed 10/05/20 Page 3 of 5 Page ID #:125

USA vs.     JUAN MANUEL BAUTISTA-NAVARRO                            Docket No.:   EDCR20-00048-JGB


The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                      STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                      While the defendant is on probation or supervised release pursuant to this judgment:
1.   The defendant must not commit another federal,                9. The defendant must not knowingly associate with
     state, or local crime;                                            any persons engaged in criminal activity and must
2.   The defendant must report to the probation office                 not knowingly associate with any person
     in the federal judicial district of residence within              convicted of a felony unless granted permission to
     72 hours of imposition of a sentence of probation                 do so by the probation officer. This condition will
     or release from imprisonment, unless otherwise                    not apply to intimate family members, unless the
     directed by the probation officer;                                court has completed an individualized review and
3.   The defendant must report to the probation office                 has determined that the restriction is necessary for
     as instructed by the court or probation officer;                  protection of the community or rehabilitation;
4.   The defendant must not knowingly leave the                    10. The defendant must refrain from excessive use of
     judicial district without first receiving the                     alcohol and must not purchase, possess, use,
     permission of the court or probation officer;                     distribute, or administer any narcotic or other
5.   The defendant must answer truthfully the inquiries                controlled substance, or any paraphernalia related
     of the probation officer, unless legitimately                     to such substances, except as prescribed by a
     asserting his or her Fifth Amendment right against                physician;
     self-incrimination as to new criminal conduct;                11. The defendant must notify the probation officer
6.   The defendant must reside at a location approved                  within 72 hours of being arrested or questioned by
     by the probation officer and must notify the                      a law enforcement officer;
     probation officer at least 10 days before any                 12. For felony cases, the defendant must not possess a
     anticipated change or within 72 hours of an                       firearm, ammunition, destructive device, or any
     unanticipated change in residence or persons                      other dangerous weapon;
     living in defendant’s residence;                              13. The defendant must not act or enter into any
7.   The defendant must permit the probation officer to                agreement with a law enforcement agency to act
     contact him or her at any time at home or                         as an informant or source without the permission
     elsewhere and must permit confiscation of any                     of the court;
     contraband prohibited by law or the terms of                  14. As directed by the probation officer, the defendant
     supervision and observed in plain view by the                     must notify specific persons and organizations of
     probation officer;                                                specific risks posed by the defendant to those
8.   The defendant must work at a lawful occupation                    persons and organizations and must permit the
     unless excused by the probation officer for                       probation officer to confirm the defendant’s
     schooling, training, or other acceptable reasons                  compliance with such requirement and to make
     and must notify the probation officer at least ten                such notifications;
     days before any change in employment or within                15. The defendant must follow the instructions of the
     72 hours of an unanticipated change;                              probation officer to implement the orders of the
                                                                       court, afford adequate deterrence from criminal
                                                                       conduct, protect the public from further crimes of
                                                                       the defendant; and provide the defendant with
                                                                       needed educational or vocational training, medical
                                                                       care, or other correctional treatment in the most
                                                                       effective manner.




CR-104 (docx 10/18)                         JUDGMENT & PROBATION/COMMITMENT ORDER                                    Page 3 of 5
                Case 5:20-cr-00048-JGB Document 33 Filed 10/05/20 Page 4 of 5 Page ID #:126

USA vs.     JUAN MANUEL BAUTISTA-NAVARRO                                  Docket No.:   EDCR20-00048-JGB



     The defendant must also comply with the following special conditions (set forth below).

  STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

         The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless
the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1).
Payments may be subject to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining
to restitution, however, are not applicable for offenses completed before April 24, 1996.

       If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
must pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

        The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing
address or residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

        The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material
change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as
required by 18 U.S.C. § 3664(k). The Court may also accept such notification from the government or the victim, and may, on
its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k).
See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. § 3563(a)(7).

          Payments will be applied in the following order:

                      1. Special assessments under 18 U.S.C. § 3013;
                      2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the
United
                          States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                      3. Fine;
                      4. Community restitution, under 18 U.S.C. § 3663(c); and
                      5. Other penalties and costs.

    CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

        As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and
(3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the defendant. In
addition, the defendant must not apply for any loan or open any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds must be deposited into this account, which must be used for payment of all personal expenses. Records of
all other bank accounts, including any business accounts, must be disclosed to the Probation Officer upon request.

       The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of
$500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                            These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (docx 10/18)                             JUDGMENT & PROBATION/COMMITMENT ORDER                                           Page 4 of 5
                Case 5:20-cr-00048-JGB Document 33 Filed 10/05/20 Page 5 of 5 Page ID #:127

USA vs.     JUAN MANUEL BAUTISTA-NAVARRO                                       Docket No.:        EDCR20-00048-JGB




                                                                    RETURN

I have executed the within Judgment and Commitment as follows:
Defendant delivered on                                                                      to
Defendant noted on appeal on
Defendant released on
Mandate issued on
Defendant’s appeal determined on
Defendant delivered on                                                                    to
    at
    the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                    United States Marshal


                                                             By
           Date                                                     Deputy Marshal




                                                                CERTIFICATE

I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
legal custody.
                                                                    Clerk, U.S. District Court


                                                             By
           Filed Date                                               Deputy Clerk



                                                 FOR U.S. PROBATION OFFICE USE ONLY



Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.


          These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.



          (Signed)
                      Defendant                                                                  Date




                      U. S. Probation Officer/Designated Witness                                 Date



CR-104 (docx 10/18)                              JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 5 of 5
